Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to response filed 6/2/2022.
Claims 1-2, 4-9 and 11-22 are pending. Claims 3 and 10 have been canceled. Claims 21-22 are new. Claims 2 and 19 have been withdrawn. Claims 1, 4, 9, and 14 have been amended.
Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, line 7, the limitation “performing an annealing operation the first oxygen capture layer …” should be more appropriately “performing an annealing operation on the first oxygen capture layer …”
Appropriate correction is required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. US 2005/0136680 A1 (Hsu).
In re claim 1, Hsu discloses (e.g. FIGs. 1A-1E) a method for fabricating a semiconductor structure, comprising:
forming a dielectric layer 12 over a first region (e.g. region on the left) and a second region (e.g. region on the right) of a substrate 10, wherein the second (right) region is adjacent to the first (left) region;
forming a high-k material (lower portion of 14, e.g. corresponding to portion that remains in FIG. 1D; made of, e.g. SiN that has high k than SiO2, ¶ 19) over the dielectric layer 12 in the first (left) region and the second (right) region;
forming an oxygen capturing layer (upper portion of 14) over the high-k material (lower portion of 14) in the first (left) region;
applying oxidizing agent (FIG. 1B, oxidizing plasma treatment, ¶ 20) over the oxygen capturing layer (upper portion of 14); and
removing the oxygen capturing layer to expose a top surface of the high-k material in the first (left) region (an oxidized upper portion 14A of layer 14 is removed to expose a lower unoxidized portion of layer 14 in FIG. 1C). 


Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. US 10,879,111 B1 (Yen).
In re claim 1, Yen discloses (e.g. FIGs. 1-8) a method for fabricating a semiconductor structure, comprising:
forming a dielectric layer (dielectric can be 302 in FIG. 7 or 406,402,408 in FIG. 8, were the method 100 shown in FIGs. 1-5 is applied to form dielectric plug in gate cut opening 304 in FIG. 7 or in SAC opening 404 in FIG. 8, and wherein the opening 304,404 is filled with a layer corresponds to 206 in FIG. 3) over a first region (e.g. region on the left) and a second region (e.g. region on the right) of a substrate 202, wherein the second (right) region is adjacent to the first (left) region;
forming a high-k material 2061 (see FIG. 3, corresponding to portion of dielectric 206 filling opening 304,404 in FIG. 7-8; wherein 206 may be silicon nitride, silicon carbide, aluminum oxide, zirconium oxide, etc. (Column 4, lines 50-53; Column 9, lines 4-7; Column 9, lines 34-41)) over the dielectric layer 302,406,402,408 in the first (left) region and the second (right) region;
forming an oxygen capturing layer 2060 (see FIG. 3, corresponding to top portion of dielectric 206 disposed above the openings 304,404) over the high-k material 2061 in the first (left) region;
applying oxidizing agent 310 (FIG. 4A, Column 5, lines 15-40) over the oxygen capturing layer 2060 (becoming 208-1 after oxygenation process 310); and
removing the oxygen capturing layer 208-1 to expose a top surface of the high-k material 2061 in the first (left) region (see FIG. 5A). 

In re claim 5, Yen discloses (e.g. FIG. 1) a cyclic process 107,109 (Column 7, lines 44-67) of oxygenation (FIG. 4A) and etching oxygenated layer (FIG. 5A). Yen further discloses oxygenation being processed at a temperature of 0-700°C (Column 5, lines 29-30). Therefore, subsequent processing at temperature of 0-700°C teaches claimed  “annealing the substrate” subsequent to applying the oxidizing agent (i.e. subsequent to initial oxygenation process 310 or  initial step 107). 

In re claim 7, Yen discloses (e.g. FIGs. 2-8) the oxygen capturing layer 2060 (corresponding to top portion of 206 above opening 404 in FIG. 8) comprises transition metal-based material (206 may include, e.g. zirconium oxide; Column 9, lines 30-41). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yen as applied to claim 1 above, and further in view of Su et al. US 2020/0006152 A1 (Su).
In re claim 4, Yen discloses (FIGs. 3, 4A, 5A & 7) forming replacement metal gate stack over the high-k material 2061 after removing the oxygen capturing layer 2060 (i.e. gate replacement following the method 100 to form dielectric plug in opening 304; Column 9, lines 12-18). Yen does not explicitly disclose forming replacement metal gate stack comprises forming work function metal. 
Su discloses fabricating a semiconductor structure (FIG. 2A) comprises forming gate structure 124C-124E by replacing dummy gate with metal gate stacks 140a-140c (¶ 22), wherein forming the replaced metal gate comprises forming work function metal (¶ 23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a work function metal in Yen’s replacement metal gate stack as taught by Su to yield predictable result of adjusting gate work function in a transistor based on desired operation of the transistor. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yen as applied to claim 1 above, and further in view of Kadoshima et al. US 2018/0308991 A1 (Kadoshima).
In re claim 6, Yen teaches (FIG. 4A) the oxidizing agent in the oxygenation process 310 comprises oxygen radical (O2), ozone, or water (Column 5, lines 24-29). Yen does not explicitly disclose the oxidizing agent comprises ozonated deionized water (DIO3).
However, Kadoshima teaches ozone water and hydrogen peroxide are known strong oxidizer to form oxide layer (¶ 297). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform Yen’s oxygenation process 310 using ozone water DIO3 as the oxygen source as taught by Kadoshima since ozonated deionized water (DIO3) is known for its oxidizing power. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 


Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. US 2004/0092133 A1 (Hyun) in view of Su et al. US 2020/0006152 A1 (Su).

    PNG
    media_image1.png
    865
    485
    media_image1.png
    Greyscale

In re claim 9, Hyun discloses (e.g. FIGs. 3-9 & 11) a method for fabricating semiconductor structure, comprising: 
forming a dielectric layer 20,40 (40b,50b in FIG. 9) over a first region R1 (see figures annotated above) and a second region R2 (see figures annotated above) of a substrate 10, wherein the second region R2 is adjacent to the first region R1; and 
increasing a first thickness of the dielectric layer 20,40 (becoming 40b,50b in FIG. 9) in the first region R1 (thickness of 40 increased by about 5 Å to about 6 Å after oxidation; ¶ 40), comprising: 
forming an oxygen capturing layer 20 over the first region R1, comprising:
	forming the oxygen capturing layer 20 over the first region R1 and the second region R2; and
	removing the oxygen capturing layer 20 over the second region R2 with a mask layer 30 (FIG. 5, layer 20 is removed from R2 with mask 30); 
performing an oxidizing operation 70 (FIG. 9) from a top surface of the oxygen capturing layer 20 (becoming 50) to increase oxygen concentration of the oxygen capturing layer (¶ 40-41, FIG. 11);
removing the oxygen capturing layer 20 over the first region R1 (FIG. 5, portion of layer 20 is removed from R1) and the mask layer 30 (FIG. 6, mask 30 is removed, ¶ 32).
Hyun discloses forming NMOS and PMOS (¶ 26) over the gate oxide layers 40b,50b (FIG. 9) after removing the mask layer 30 (FIGs. 5-6). Hyun does not explicitly depict forming a gate structure over the gate oxide layers 40b,50b. 
However, Su discloses (e.g. FIGs. 2A-2L) a method for fabricating a semiconductor device comprising forming PMOS and NMOS gate structures 140a-c(FIG. 2A, ¶ 25) over gate dielectric 136a-c,138a-c. 
One having ordinary skill in the art would recognize it being obvious to form gate structures over Hyun’s gate oxide layers 40b,50b to complete manufacture of PMOS and NMOS as taught by Su. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to continue processing Hyun’s device to form gate structures over the gate oxide layers to complete the manufacture of the transistors to form an IC. 

In re claim 11, Hyun discloses (e.g. FIG. 9) wherein the first thickness (of 50b) becomes greater than a second thickness (of 40b) of the dielectric layer in the second region R2 subsequent to the oxidizing operation 70.

In re claim 12, Hyun discloses (e.g. FIGs. 3-10) further comprising performing an annealing operation over the first region R1 and the second region R2 (RTO to form layer 20, ¶ 27; or heating by lamp 130, ¶ 39-40).
In re claim 13, Hyun discloses performing an oxidizing operation 70 to form gate oxide layers 40b,50b in different device regions (FIG. 9). Hyun does not explicitly disclose performing a rinsing operation and a drying operation subsequent to performing the oxidizing operation.
However, Su discloses (e.g. FIGs. 2A-2L) a method for fabricating a semiconductor device comprising forming gate structures (FIG. 2A) followed by patterning etch stop layers 150,170 over the gate structures (FIG. 2I), wherein the etch stop layer 150,170 is patterned by developing mask layers 160 (FIG. 2C) or 180 (FIG. 2G), wherein a rinsing process and a drying process (baking) is performed after the developing process (¶ 29, 34). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to continue processing Hyun’s device to form gate structures over the gate oxide layers and form contact etch stop layers over the gate structures to form contact to the transistors as taught by Su, wherein additional rinsing operations and drying operations are subsequently performed in a step to develop the mask layers used to pattern the etch stop layers. Implementing these additional processing step would be obvious to complete the manufacture of the transistors to form an IC. 


Claims 14-15, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 2017/0018453 A1 (Park) in view of Chen US 5,976,979.

    PNG
    media_image2.png
    372
    542
    media_image2.png
    Greyscale

In re claim 14, Park discloses (FIGs. 12-28) a method for fabricating a semiconductor structure, comprising: 
forming a dielectric layer 230 (FIG. 15) over a first region B and a second region A of a substrate, wherein the second region A is adjacent to the first region B; 
forming a first oxygen capturing layer 245,250 (FIGs. 16-17) over the first region B; 
increasing a concentration of oxygen in the first oxygen capturing layer 245,250 by applying oxidizing agent over a top surface of the first oxygen capturing layer 245,250 under a first temperature (dry oxidation; FIG. 17B, ¶ 125); 
performing an annealing operation (curing of 245, ¶ 120) on the first oxygen capturing layer 245,250 under a second temperature (about 50°C to about 150°C, ¶ 120);
removing the first oxygen capturing layer (a top modified portion 255 of 250 removed in FIG. 18B, ¶ 127) from the first region B; and 
forming a first gate structure 427 (FIG. 25) in the first region B.
Park discloses curing of insulation layer 245 is performed at a temperature from about 50°C to about 150°C (¶ 120). Park further discloses the dry oxidation process performed on the polysiloxane isolation layer 250 include a plasma treatment or a UV treatment (¶ 125-126) that increases oxygen concentration in polysiloxane by converting Si-C bonds with Si-O bonds (¶ 120,125). And Park further teaches subjecting the substrate to low temperature ≤150°C to prevent damage (¶ 83,92). 
Park does not explicitly teach a specific temperature of the dry oxidation process, and that it is lower than the temperature of curing process (50°C-150°C).
However, Chen teaches (e.g. FIG. 2) treating siloxane polymer dielectric 26 with plasma containing oxygen to form oxygen containing siloxane polymer dielectric 26b with reduced Si-C bonds (Column 9, lines 1-15; Column 14, lines 7-35). Chen further teaches oxygen plasma treatment is performed at about 25°C (Column 13, lines 59-67).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Park’s plasma dry oxidation process can be performed at a temperature of about 25°C as taught by Chen because performing plasma oxidation at said temperature would allow for reduced Si-C bonds, and thus increases Si-O bonds as desired by Park. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to carry out Parks’ dry oxidation process as a plasma oxidation and to perform the oxidation at about 25°C according to known methods to yield predictable result of oxidizing a polysiloxane dielectric as taught by Chen. 
As such, the first temperature (i.e. plasma oxidation temperature of about 25°C) is lower than the second temperature (curing temperature of 50°C-150°C).

In re claim 15, Park discloses applying oxidizing agent on the first oxygen capturing layer 245,250 to increase the oxygen concentration (FIG. 17B, ¶ 125). Park discloses subsequently forming transistor structures and features in the interconnect level over the substrate (see FIG. 28). Park does not explicitly discloses forming a second oxygen capturing layer over the first oxygen capturing layer 245,250 subsequent to applying the oxidizing agent. 
However, Chen discloses (FIGs. 1-6) a method for fabricating a semiconductor structure comprising forming oxygen capture layer 26,36 (IMD layers) using siloxane polymer dielectric with low dielectric constant (Column 13, lines 4-19). Chen further discloses subjecting the IMD layers 26,36 to plasma oxidation 28,38 to reduce Si-C bonds (Column 9, lines 1-15; Column 14, lines 7-35). Chen discloses oxygen plasma treated siloxane polymer IMD layers has improved CMP planarization rate (Column 15, line 48-66). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Park’s IMD layers (e.g. 430,440,470 shown in FIG. 28) using low dielectric constant siloxane polymer dielectric as taught by Chen for reducing parasitic capacitance between metallizations. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to subject the siloxane polymer IMD to plasma oxidation for improving planarization rate as taught by Chen. 
Thus, the plasma oxidized IMD teaches claimed “second oxygen capturing layer” as claimed 

In re claim 17, Park discloses (e.g. FIGs. 15-28) wherein forming the first oxygen capturing layer 245, 250 over the first region comprises: forming the first oxygen capturing layer 245,250 (245 in FIG. 16) over the first region B and the second region A; forming a mask layer (may be 225b in FIG. 17B or 425 in FIG. 25) over the first region B; and removing the first oxygen capturing layer over the second region A (245 is removed from region A in FIG. 17A, or removal of upper portion of modified portion 355 in region A in FIG. 23).

In re claim 18, Park discloses (e.g. FIGs. 21-25) wherein the oxidizing agent (FIG. 22, ¶ 144) is applied prior to forming the mask layer 425 (FIG. 25).

In re claim 20, Park discloses (e.g. FIG. 25) further comprising forming a second gate structure 417 over the second region A, wherein a first dimension (e.g. lateral dimension) of the first gate structure 427 is greater than a second dimension (lateral dimension) of the second gate structure 417.

In re claim 21, Chen discloses the first temperature (i.e. oxygen plasma treatment temperature) is in a arrange from 20°C to 80°C (about 25°C; Column 13, lines 59-67).
 
Allowable Subject Matter
Claims 8, 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not disclose, alone or in combination along with, the limitations of the dependent claim 8 reciting a method for fabricating a semiconductor structure comprising the steps recited in claim 1 including “applying oxidizing agent over the oxygen capturing layer”, and “wherein a first thickness of the dielectric layer in the first region becomes greater than a second thickness of the dielectric layer in the second region subsequent to applying the oxidizing agent.”

Prior art does not disclose, alone or in combination along with, the limitations of the dependent claim 16 reciting method for fabricating a semiconductor structure comprising the steps recited in claims 14 and 15 including “forming a first oxygen capturing layer over the first region; increasing a concentration of oxygen in the first oxygen capturing layer by applying oxidizing agent over a top surface of the first oxygen capturing layer under a first temperature; performing an annealing operation on the first oxygen capturing layer under a second temperature, wherein the first temperature is lower than the second temperature; removing the first oxygen capturing layer form the first region after the annealing operation”, and further comprising “forming a second oxygen capturing layer over the first oxygen capturing layer subsequent to applying the oxidizing agent” and “increasing a concentration of oxygen in the second oxygen capturing layer prior to removing the first oxygen capturing layer from the first region.”
Prior art does not disclose, alone or in combination along with, the limitations of the dependent claim 22 reciting method for fabricating a semiconductor structure comprising the steps recited in claim 14 including “forming a first oxygen capturing layer over the first region; increasing a concentration of oxygen in the first oxygen capturing layer by applying oxidizing agent over a top surface of the first oxygen capturing layer under a first temperature; performing an annealing operation on the first oxygen capturing layer under a second temperature, wherein the first temperature is lower than the second temperature; removing the first oxygen capturing layer form the first region after the annealing operation”, and “wherein the second temperature is in a range from 600°C to 900°C. 

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 
Regarding claim 9 rejected over Hyun, Applicant argues amended claim limitations (Remark, page 8). This is not persuasive because Hyun under a new interpretation and in combination with Su teaches all the limitations of claim 9 as detailed above. More specifically, Hyun teaches (see annotated figures above)
removing the oxygen capturing layer 20 over the second region R2 with a mask layer 30 (FIG. 5, layer 20 is removed from R2 with mask 30); 
performing an oxidizing operation 70 (FIG. 9) from a top surface of the oxygen capturing layer 20 (becoming 50) to increase oxygen concentration of the oxygen capturing layer (¶ 40-41, FIG. 11);
removing the oxygen capturing layer 20 over the first region R1 (FIG. 5, portion of layer 20 is removed from R1) and the mask layer 30 (FIG. 6, mask 30 is removed, ¶ 32).
While Hyun discloses forming NMOS and PMOS (¶ 26) over the gate oxide layers 40b,50b without depicting the gate structure, Su teaches it would be obvious to form PMOS and NMOS gate structures 140a-c(FIG. 2A, ¶ 25) over gate dielectric 136a-c,138a-c. 

Regarding claim 14 rejected over Park, Applicant argues Park teaches away the use of annealing operation under higher temperature (Remark, page 9). 
This is not persuasive. Park discloses curing the insulation layer 245 at a temperature from about 50°C to about 150°C (¶ 120). No particular annealing temperature is claimed to distinguish over the process of curing insulation layer 245 at 50°C-150°C as taught by Park.
Other claimed features are either taught by Park or obvious in view of Chen as detailed above. 

Applicant’s other arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0079089 A1 (FIGs. 1A-1E) teaches oxygen 142 being added to 114 over a protective layer 130 
US 2018/0151740 A1 (FIG. 2) teaches ILD having section 226 with oxygen dopant
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815